The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s criminal intent could be readily inferred from the surrounding circumstances (see generally People v Mackey, 49 NY2d 274, 278-279 [1980]). Defendant’s presence in a walk-in closet inside an apartment in the early morning hours, with his hands above his head near a jewelry box, provided ample evidence that defendant entered the apartment with intent to commit a crime therein. The jury properly rejected the implausible explanation that defendant offered for his actions (see e.g. People v Jenkins, 213 AD2d 279 [1st Dept 1995], lv denied 85 NY2d 974 [1995]). Concur— Andrias, J.P., Saxe, Moskowitz, Freedman and Abdus-Salaam, JJ.